Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to a  secondary battery module, comprising: at least one nonaqueous electrolyte secondary battery, and 5an elastic body disposed together with the nonaqueous electrolyte secondary battery, for receiving a load from the nonaqueous electrolyte secondary battery in a direction in which the nonaqueous electrolyte secondary battery and the elastic body are disposed, wherein the nonaqueous electrolyte secondary battery includes an electrode body including 10a laminate of a positive electrode, a negative electrode, and a separator disposed between the positive electrode and the negative electrode, and an enclosure for storing the electrode body therein, the elastic body has a compressive elastic modulus of 5 MPa to 120 MPa, the positive electrode includes a positive electrode collector containing Al and an 15element other than Al, the positive electrode collector has a thermal conductive rate of 65 W/(m K) to 150 W/(m K), the negative electrode includes a negative electrode collector and a negative electrode active material layer including a first layer and a second layer sequentially formed 20from a side with the negative electrode collector, the first layer contains negative electrode active material particles containing first carbon-based active material particles with a 10% proof stress of 3 MPa or less, and the second layer contains negative electrode active material particles containing second carbon-based active material particles with a 10% proof stress of 5 MPa or greater.  
The prior art, such as OH et al. U.S. Pub. 2019/0198857, teaches a negative electrode including anodic particles [0043]; wherein each particle includes a first carbon-based material with a particle strength of 15MPA to 40MPa [0043], and a second particle of 100 MPa to 150 Mpa [0042].  However, the reference does not teach a first layer containing negative electrode active material particles containing first carbon-based active material particles with a 10% proof stress of 3 MPa or less, and the second layer contains negative electrode active material particles containing second carbon-based active material particles with a 10% proof stress of 5 MPa or greater; and an elastic body disposed together with the nonaqueous electrolyte secondary battery, wherein the elastic body has a compressive elastic modulus of 5 MPa to 120 MPa.  Therefore, the instant claims are allowable over the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722